Case 7:19-cr-00664-VB Documenti6 Filed 01/31/20 Page 1 of 1

pent Re ROTA HEAPS TEA
pocanummnnirensatt ee a emer IEEE

  
  
    

USsBC oon
DOCUMENT |
ELECTRONIC ALLY FILED
poche :
DATE FILLED:

[enamine ni 0S

 

 

 

LAW OFFICES OF JAMES R., DEVITA, PLLC
81 MAIN STREET, SUITE 504
WHITE PLAINS, NEW YORK 10601-1719
(914) 328-5000
FAX (914) 946-5906
E-Mail: jdevita@jamesrdervitalaw.com

  
   
 
   
  
 

   
 

 

January 31,2020 APPLICATION GRANTED
SO ERED:
VIA ECF Vincent L, Briccetti, U.S.D.J.
Honorable Vincent L. Briccetti Dated: 2 [3 | 20 2¢)
The Hon. Charles L. Brieant Jr. White Plains, NY

Federal Building and United States Cou
300 Quarropas St.
White Plains, NY 10601-4150

The slew conference is |
0.84 sarnad ty: _3-4-20 gp i038

Tame Beeld wrrdn

Re: United States\v. Barbara Meyzen, 19 Cr, 664 (VB)

{Vick et uh | Haut cect

  
      
   

Dear Judge Briccetti:

I respectfully request that the pretrial sonference scheduled in this matter for Wednesday,
February 5, 2020 at 11 am be adjourned to Wedwgsday, March 4, 2020, if that is a convenient
date for the Court. Assistant United States Attorne}\lames McMahon and I have engaged in
extensive discussions to resolve this matter, and I believ re is a high probability that we wil
be able to have a disposition on the adjourned date. Although wé ent on a
plea, there are some details yet to be resolved. I am optimistic that we will resolve them. I am
requesting is somewhat longer adjournment than I would otherwise have requested because I will
be travelling out of state from February 14 through February 28, 2020, returning to the office on
Monday, March 2. I have discussed this requested adjournment with Mr. McMahon, and the
government has no objection. The defendant consents to an exclusion of time under the Speedy
Trial Act through March 4, 2020, or whatever alternative date the Court might select.

Respectfully submitted,
s/ James R. DeVita

James R. DeVita

ce: James McMahon, Esq., Assistant United States Attorney (by ECF)
